Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a method, classified in B29C 45/80.
II. Claims 9-10, drawn to a molding machine, classified in B29C 45/7653.
III. Claims 11-19, drawn to a molding machine, classified in B29C 2945/76581.
IV. Claim 20, drawn to a method, classified in B29C 2045/1788.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as shown can be used to practice another and materially different process, such as a changeable tilting movement of the mold mounting plates occurs without the molding tool parts being brought into abutment to each other in a closed state.
Inventions I and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by another and materially different apparatus, such as a molding machine that does not have .
Inventions II and III are directed to distinct apparatus, where patentability in the independent claims of each group is based on divergent structural features. The differences between these groups are numerous and significant to the extent that the inventions constitute prima facie patentably distinct combinations, absent evidence to the contrary. This can readily and clearly be demonstrated by a side-by-side comparison of the independent claims. For instance, independent claim 9 in Invention II requires a movable mold mounting plate-(2) being movable relative to a stationary mold mounting plate-fT), wherein the mold mounting plates (2, 3) are kinematically connected to each other and wherein a drive mechanism for moving the movable mold mounting plate is provided, the drive mechanism being controlled or regulated by a controlling or regulating device characterized in that wherein the controlling or regulating device is configured to move the movable mold mounting plate by the drive mechanism and/or the stationary mold mounting plate by an injection device in such a way that when reaching a predeterminable distance of the mold mounting plates (2, 3) relative to each other a parameter representing the tilting movement of the mold mounting plates (2, 3) to each other is less than or equal to a presettable value, preferably equal to zero, but does not require a machine frame (11) with a longitudinal axis of the molding machine a stationary mold mounting plate arranged on the machine frame (11), wherein the stationary mold mounting plate has a rectangular orientation relative to the longitudinal axis of the molding machine, a movable mold mounting plate being movable relative to the machine frame, wherein the movable mold mounting plate has a rectangular orientation relative to the longitudinal axis of the molding machine, a drive device (15) for moving the movable mold mounting plate, at least two, preferably four, guiding tie bars (10) which penetrate the mold mounting plates (2, 3), and an injection device (27) for injecting plastic melt into a cavity of a molding tool mounted to the mold mounting plates (2, 3) characterized by a detecting device (23) for 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY W THROWER whose telephone number is (571)270-5517.  The examiner can normally be reached on 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LARRY W THROWER/Primary Examiner, Art Unit 1742